[omnibusamendmentno2001.jpg]
EXECUTION VERSION THIS OMNIBUS AMENDMENT No. 2 (this “Amendment”) is entered
into as of January 16, 2019, by and among: (i) REXNORD FUNDING LLC, as an
Originator, and as the Buyer (“Rexnord Funding”); (ii) ZURN INDUSTRIES, LLC, as
an Originator (“Zurn Industries”); (iii) ZURN PEX, INC., as an Originator (“Zurn
Pex”); (iv) PRECISION GEAR LLC, as an Originator (“Precision Gear”); (v) CENTA
CORPORATION, as an Originator (“Centa”); (vi) REXNORD INDUSTRIES, LLC, as the
Servicer (“Rexnord Industries”); and (vii) WELLS FARGO BANK, N.A., as
Administrative Agent (the “Administrative Agent”) and as the sole Lender party
to the Funding Agreement referenced below. Capitalized terms used herein and not
defined herein shall have the meanings given to such terms in the “Sale and
Servicing Agreement” (as defined below). PRELIMINARY STATEMENTS A. Rexnord
Funding, as the buyer, Zurn Industries, as an originator, Zurn Pex, as an
originator, Precision Gear, as an originator, Centa, as an originator, and
Rexnord Industries, as the servicer, are party to that certain Receivables Sale
and Servicing Agreement, dated as of September 26, 2007 (as amended, restated,
supplemented or modified from time to time prior to the date hereof, the “Sale
and Servicing Agreement”). B. Prior to the Termination Date, the Sale and
Servicing Agreement may be amended in writing by the parties thereto with the
written consent of the Administrative Agent under the Amended and Restated
Receivables Funding and Administration Agreement, dated as of May 20, 2011 (as
amended, restated, supplemented or modified from time to time prior to the date
hereof, the “Funding Agreement”). C. Precision Gear has requested that Rexnord
Funding transfer and assign to Precision Gear all of Rexnord Funding’s right,
title, and interest in, to and under the Receivables that arose in connection
with the sale of goods or the rendering of services by Precision Gear to Stanley
Assembly Technologies, Inc. and that were previously transferred and assigned by
Precision Gear to Rexnord Funding pursuant to the Sale and Servicing Agreement
(the “Stanley Specified Assets”). Rexnord Funding is willing to transfer and
assign the Stanley Specified Assets to Precision Gear. D. Each of the parties
hereto desires to amend the Sale and Servicing Agreement and the Funding
Agreement on the terms and conditions set forth herein. ACTIVE 238670227v.4



--------------------------------------------------------------------------------



 
[omnibusamendmentno2002.jpg]
SECTION 1. Amendment to the Sale and Servicing Agreement. Effective as of the
date hereof, the definition of “Receivable” set forth in Annex X to the Sale and
Servicing Agreement is hereby amended by adding the following sentence to the
end of such definition: “Notwithstanding the foregoing, no indebtedness or other
obligations arising in connection with the sale of goods or the rendering of
services by Precision Gear LLC to Stanley Assembly Technologies, Inc. shall be a
“Receivable” hereunder.” SECTION 2. Amendment to the Funding Agreement.
Effective as of the date hereof, the definition of “Receivable” set forth in
Annex X to the Funding Agreement is hereby amended by adding the following
sentence to the end of such definition: “Notwithstanding the foregoing, no
indebtedness or other obligations arising in connection with the sale of goods
or the rendering of services by Precision Gear LLC to Stanley Assembly
Technologies, Inc. shall be a “Receivable” hereunder.” SECTION 3. Transfer of
the Stanley Specified Assets. Effective as of the date hereof, (a) Rexnord
Funding does hereby sell and assign to Precision Gear, without representation,
recourse or warranty of any kind, all of the Rexnord Funding’s right, title and
interest in and to the Stanley Specified Assets, (b) Precision Gear does hereby
purchase from the Rexnord Funding, without representation, recourse or warranty
of any kind, all of the Rexnord Funding’s right, title and interest in and to
the Stanley Specified Assets, (c) the Administrative Agent hereby releases the
security interest in the Stanley Specified Assets that was granted by Rexnord
Funding pursuant to the Funding Agreement and (d) each of the parties hereto
consents to Rexnord Funding’s transfer and assignment to Precision Gear of all
of Rexnord Funding’s right, title and interest in and to the Stanley Specified
Assets in accordance with the terms hereof. SECTION 4. Covenants, Representation
and Warranties. 4.01 Upon the effectiveness of this Amendment, each of Rexnord
Funding, Zurn Industries, Zurn Pex, Precision Gear, Centa, and Rexnord
Industries hereby (i) reaffirms all covenants, representations and warranties
made by it in the Sale and Servicing Agreement and in the Funding Agreement to
the extent the same are not amended hereby and (ii) agrees that all such
covenants, representations and warranties shall be deemed to have been re-made
as of the effective date of this Amendment. 4.02 Each of Rexnord Funding, Zurn
Industries, Zurn Pex, Precision Gear, Centa, and Rexnord Industries hereby
represents and warrants that this Amendment constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms. SECTION
5. Ratification. The Sale and Servicing Agreement, the Funding Agreement and
each other Related Document to which any of the parties hereto is a party, in
each case, as amended hereby, is hereby ratified, approved and confirmed in all
respects. SECTION 6. Reference to and Effect on the Agreements. 6.01 Upon the
effectiveness of this Amendment, (i) each reference in the Sale and Servicing
Agreement and the Funding Agreement, as applicable, to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import shall mean and be a
reference to the Sale and Servicing Agreement and the Funding Agreement, as
applicable, as amended hereby and (ii) each reference to the Sale and Servicing
Agreement and the Funding Agreement, as applicable, in any document, instrument
or 2



--------------------------------------------------------------------------------



 
[omnibusamendmentno2003.jpg]
agreement executed and/or delivered in connection therewith, shall mean and be a
reference to the Sale and Servicing Agreement and the Funding Agreement, as
applicable, as amended hereby. 6.02 Except as specifically amended above, the
terms and conditions of the Sale and Servicing Agreement, the Funding Agreement
and any other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect and are hereby
ratified and confirmed. 6.03 The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or the Agents under the Sale and Servicing Agreement, any
Related Document, or any other document, instrument or agreement executed in
connection therewith, nor constitute a waiver of any provision contained
therein, in each case except as specifically set forth herein. SECTION 7.
Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Amendment. SECTION 8. Governing Law. THIS AMENDMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS
(INCLUDING 735 ILCS SECTION 105/5-1 ET. SEQ. BUT OTHERWISE WITHOUT REGARD TO
CONFLICT OF LAWS PROVISIONS). SECTION 9. Headings. Section headings in this
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Amendment for any other purpose. SECTION 10.
Integration. This Amendment contains the entire understanding of the parties
hereto with regard to the subject matter contained herein. This Amendment
supersedes all prior or contemporaneous negotiations, promises, covenants,
agreements and representations of every nature whatsoever with respect to the
matters referred to in this Amendment, all of which have become merged and
finally integrated into this Amendment. Each of the parties hereto understands
that in the event of any subsequent litigation, controversy or dispute
concerning any of the terms, conditions or provisions of this Amendment, no
party shall be entitled to offer or introduce into evidence any oral promises or
oral agreements between the parties relating to the subject matter of this
Amendment not included or referred to herein and not reflected by a writing
included or referred to herein. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] 3



--------------------------------------------------------------------------------



 
[omnibusamendmentno2004.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective signatories as of the date first above written.
REXNORD INDUSTRIES, LLC By: ____________________________________ Name: David
Pauli Title: Vice President and Controller ZURN INDUSTRIES, LLC By:
____________________________________ Name: David Pauli Title: Vice President and
Controller ZURN PEX, INC. By: ____________________________________ Name: David
Pauli Title: Vice President and Controller PRECISION GEAR LLC By:
____________________________________ Name: David Pauli Title: Vice President and
Controller CENTA CORPORATION By: ____________________________________ Name: Dan
Klun Title: Vice President and Controller [signatures continue] Signature Page
to Omnibus Amendment No. 2



--------------------------------------------------------------------------------



 
[omnibusamendmentno2005.jpg]
REXNORD FUNDING LLC By: ____________________________________ Name: David Pauli
Title: Vice President and Controller WELLS FARGO BANK, N.A., as Administrative
Agent and as the sole Lender party to the Funding Agreement By:
____________________________________ Name: Title: Signature Page to Omnibus
Amendment No. 2



--------------------------------------------------------------------------------



 